Citation Nr: 1324839	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-46 218	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
 
Entitlement to service connection for headaches.
 
 
REPRESENTATION
 
Appellant represented by:  David S. Russotto, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
INTRODUCTION
 
The Veteran had honorable, active military service from March 1972 to March 1975.  His service from March 1975 to March 1976 was terminated under conditions other than honorable which constitutes a bar to an award of benefits based on a disorder incurred or aggravated during that second term.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In April 2013, the Board remanded the case for further evidentiary development.  The case is now again before the Board for adjudication.
 
In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim, known as Virtual VA.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
As noted in April 2013, the issue of entitlement to service connection for residuals of a traumatic brain injury, other than headaches, has been raised but has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the RO for appropriate action. 
 
 
FINDING OF FACT
 
The preponderance of the most probative evidence is against finding that the Veteran has a current headache disorder to a disease or injury in service.
 
 

CONCLUSION OF LAW
 
A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in October 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The case was most recently readjudicated in May 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

In April 2013, the claim was remanded for additional development, to include VA examination.  The Board is satisfied that the RO/AMC has substantially complied with the April 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required); see also Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the RO/AMC afforded the Veteran the opportunity for a VA examination in April 2013 in connection with his claim, however, he failed to report for that study.  Under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The record documents a copy of the letter submitted to the Veteran informing him of his scheduled examination.  Neither the Veteran nor his representative has asserted that he failed to receive notice for the April 2013 examination, nor is there other evidence to rebut the presumption of regularity.  Thus, the appellant was properly notified of the date and time of his examination.  The Veteran failed to report for his scheduled examination and has not offered good cause for his absence, has not provided VA with any reason for the failure to report, has not requested that an additional examination be scheduled, and has not expressed a willingness to report of an examination were conducted.  
 
Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran a VA examination have been made and VA has no further duty to assist in this regard.
 
The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private treatment records, and a VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Analysis
 
The Veteran claims entitlement to service connection for chronic headaches, which he has stated first began after he sustained a facial injury in service in December 1972.
 
The Veteran's service treatment records indicate that he reported having a cold and headaches in June 1972.  He was treated with Tylenol.  In December 1972, the Veteran was treated for an injury to the mouth requiring sutures for mouth and lip lacerations.  A December 1972 dental evaluation noted that the Veteran had suffered "a traumatic accident to anterior part of face," and that treatment was extraction of tooth #8 and suturing of the upper and lower lip.  

The Veteran was treated for respiratory infections in May 1972 and in July 1973.  

At a March 1976 separation examination, the appellant reported a history of a head injury, as well as frequent headaches.  Physical examination, however, yielded no pertinent diagnosis was not offered.  Examination revealed the appellant's head and neurological functions to be clinically normal.
 
The Veteran's private treatment records include a November 2005 evaluation by his regular treating physician, Dr. D.P., for syncopal episodes manifested by feeling not "like himself," dizziness, faintness, and vision problems.  The Veteran reported that these symptoms began two years prior following a syncopal episode.  Dr. D.P. included migraine headaches in the past medical history, noting that the Veteran "(did) have migraine headaches, which present with wavy lines at the peripheral fields of his vision."  Dr. D.P. also noted that the appellant's "unusual feeling, dysphoria, disconnection with reality, dizziness (was) not associated with these headaches."  Significantly, at no time during this examination did the appellant report a history of headaches since service separation.
 
In June 2008, the Veteran was afforded a VA examination.  The examiner reported reviewing the service treatment records from March 1973 to April 1975 and noted that the Veteran had been treated for upper respiratory illness in July 1973.  The examiner diagnosed the Veteran with migraine headaches, but opined that these headaches were less likely than not related to service because the transient respiratory illnesses the Veteran had in service were "common" and "independent viral illnesses that can cause headaches."  In an addendum opinion, the examiner further noted that the only treatment of headaches in the Veteran's service treatment records were in conjunction with transient respiratory illness, also known as "a cold," and there was no indication of any ongoing or chronic headache condition in service.
 
The Veteran submitted a November 2008 letter from Dr. D.P. which states that the appellant suffered from headaches, tinnitus, dizziness, and a "swishing" noise, for which he was unable to find any other cause after an "aggressive work-up," other than the injury incurred in service, during which the appellant "fell face first and hit his head and actually knocked out a tooth."  Dr. D.P. then stated that it was "more likely than not that some or all of these symptoms were caused by that incident" because of his inability to find an alternate cause.
 
As noted above, in April 2013 the case was remanded for additional development, including a new VA examination, in part because the June 2008 VA examiner failed to fully discuss all of the Veteran's relevant service treatment records and because Dr. D.P.'s opinion had been made without having reviewed the Veteran's service treatment records or other pertinent medical records.  As the Veteran failed to report for his April 2013 VA examination, the claim must be adjudicated based on the current evidence of record.  38 C.F.R. § 3.655 (2012) (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.).
 
In light of the foregoing evidence, the preponderance of the most probative evidence weighs against granting service connection.  While the Veteran was diagnosed with migraine headaches by the June 2008 VA examiner, and while he has reported frequent headaches to his private physician, the most probative medical evidence does not indicate that any headache disorder is related to service.  As such, the appeal will be denied.
 
The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 
 
On review, the Board finds the June 2008 VA opinion more probative than that provided by the Veteran's treating physician.  The June 2008 VA examiner provided a rationale for his opinion, which was based on a full review of the Veteran's claims folders and medical history, in order to provide a fully informed opinion regarding the connection between the appellant's service and any current headache disorder.  There is no indication that Dr. D.P. reviewed the appellant's service treatment records or other medical history, and it appears that his opinion is based solely on the claimant's reported history of a single event in service.  Furthermore, it is unclear whether the headaches referenced in Dr. D.P.'s November 2008 letter are due to the chronic headache disorder currently being claimed and referenced in Dr. D.P.'s November 2005 treatment record.  Indeed, in 2005, Dr. D.P. reported that the Veteran had migraine headaches which were unrelated to his other symptoms, such as dizziness and tinnitus, and which only began after a syncopal episode in approximately 2003.  Yet in November 2008, Dr. D.P. refers to a number of symptoms, including tinnitus, dizziness, and headaches, as all coming from a single source.  The private physician did not provide any diagnosis for the Veteran's condition, nor could he provide any etiology for his symptoms.  The private physician's sole rationale for finding a relationship between the Veteran's headaches and his injury in service was that he had been unable to find a cause for the symptoms following testing, though he did not describe what testing had been performed or what disorders were being considered.  

Due to the November 2008 opinion's failure to provide an adequate rationale, the fact that the December 2008 opinion contradicts the November 2005 treatment record, and the physician's lack of access to the Veteran's service treatment and medical records, this assessment is assigned less probative weight than the June 2008 VA opinion.
 
The Board has also considered the Veteran's testimony that he has experienced headaches ever since service.  The appellant is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of his headaches, as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify to symptoms but not provide medical diagnosis).  Thus, the Veteran's opinion that his headaches are related to an injury during service is not a competent medical opinion and is not afforded significant probative weight.  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  
 
While the Veteran has claimed a chronicity of symptomatology, he has not presented any medical evidence linking his claim to service or establishing chronicity of symptoms shown to be related to a chronic headache condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  The Veteran has indicated that he has had headaches since 1973, but he has not provided VA with any records of medical treatment for headaches following his separation from service, nor has he indicated that he received any treatment for headaches in the years following service.  The earliest medical treatment for headaches currently of record is from November 2005, almost 30 years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case a chronic headache disorder was not shown in-service, and the preponderance of the most probative evidence reveals no nexus between the Veteran's in-service facial injury and current headaches.  Without competent and probative evidence indicating that headaches were caused by or otherwise related to injury during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.
 
In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim for entitlement to service connection for headaches, this rule does not apply, and the claim must be denied.
 
 

ORDER
 
Entitlement to service connection for headaches is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


